 500DECISIONS OF NATIONAL LABOR RELATIONS BOARDDad's Foods,Inc.and44th Street Union,Petitioner.Case 21-RC-13466July 22, 1974DECISION ON REVIEW AND DIRECTION OFELECTIONBY CHAIRMAN MILLER AND MEMBERS FANNING.KENNEDY, AND PENELLOOn December 5, 1973, the Regional Director forRegion 21 issued a Decision and Order in the above-entitled proceeding in which he dismissed the petitionon the ground that Jerry Gott, who filed the petitionin behalf of the Petitioner, is a-supervisor within themeaning of the Act. Thereafter, in accordance withSection 102.67 of the National Labor Relations BoardRules and Regulations, as amended, the Petitionerfiled a request for review of the Regional Director'sdecision on the ground that in reaching the abovedetermination, he made findings of fact which areclearly erroneous.By telegraphic order dated February 4, 1974, therequest for review was granted.The Board has considered the entire record in thiscase with respect to the issues under review, andmakes the following findings:In concluding that Gott is a supervisor, the Region-alDirector relied primarily on his findings that Gotthad been given authority by the plant manager, Rich-ard Ray, to discharge employees under certain cir-cumstances, and, in Ray's absence from the plant, isin charge and responsible for plant operation andproduction.The Petitioner asserts in its request for review thatthe record evidence fails to establish that Gott is asupervisor as defined in the Act. We find merit in thePetitioner's contention.At its Vernon, California, facility, the Employer isengaged in the cooking, seasoning, and packaging ofchoice meat products for nationwide wholesale distri-bution to restaurant suppliers and to Arby's, a chainof fast-food restaurants. The plant complement iscomprised of Gott, the most experienced employee,and five other production workers (two meatcuttersand three laborers). Ray, the Employer's presidentand 30-percent owner, serves as the plant manager.He is also in charge of labor relations, reserving tohimself the responsibility for resolving employeegrievances, scheduling vacations, and adjusting workschedules. He spends part of his time on the produc-tion floor. Ray's office is located near the productionarea and is equipped with a window through whichRay may observe production operations.Ray testified that he has interest in, and performsservices for, several other enterprises, including, inaddition to those discussed below, a restaurant, a ho-tel-restaurant supply company, a telephone company,and two orchards. Ray stated that he is president,one-half owner, and a director of Best Western Foods,Inc., located about a block away from the Employer'splant. BestWesternusestrimmings and commercialgrade meat to producea sausage-type product whichisultimately sold, uncooked to Arby's restaurants.Despite his involvement in the above-mentionedfirms, Ray testified that he spends 40 hours a week atDad's and 10 hours a week at Best Western.'Gott opens the plant each morning approximately30 to 45 minutes prior to Ray's arrival. During thistime, Gott works with the other employees perform-ing the routine tasks necessary to prepare the plant forthe day's production.' When Ray arrives he gives theemployees instructions as to what he wants accom-plished that day. During the remainder of his 8-hourday, Gott works alongside the other employees on theproduction line. By virtue of his experience,he can-and does-perform all production functions. Gotttestified that Ray leaves the Employer's plant eachmorning for about 30 to 45 minutes during which timehe visits Best Western. Thisis consistentwith otherrecord evidence which indicates that Ray is normallynot away from the plant for extended periods of time.In addition, Ray testified that he has never been ab-sent for an entire daysinceoperations began at Dad'sFoods in October 1973.During Ray's brief absences from the plant, Gott isplaced in charge of operations. On these occasions,Ray gives him specific instructions as to what to do,and Ray testified that Gott was given thelimited au-thority, on suchoccasions, to discharge employees forintoxication on the job and involvementin a fight.Ray never informed the employees of this authorityvested in Gott, and the latter has never exercised it.Gott is expected to consult with Ray concering othermatters, such as problems which mayarise on theproduction line.Two employees have been discharged, both by Rayalone.Moreover, Gott is never involvedin interview-1The recordalso indicates that Ray has a 5-percent interest in, and is thesecretary-treasurer and a director of, American Food Processors,Inc , a newmeat processing operation which was scheduled to begin doing business inDecember 1973, about a month after the hearing herein According to Ray,American is owned primarily by persons and corporations who own andmanage a large number of Arby's franchises and consequently it will produceameat product similar to that manufactured by Best Western for exclusiveuse by those restaurants American's plant is to be located in a partitionedarea of the premises leased by the Employer herein and will employ two orthree employees who will be under the supervision of Ray.2The work includes filling the cooking tanks with water,setting up thevacuum puller and trimmer,and washing down the processing tables Simi-larly, at the end of each day,Gott assists the other employees in the cleanuproutine and makes sure it is done properly prior to Ray's inspection212 NLRB No. 67 DAD'S FOODS, INC.501ing or hiring employees and has never disciplined anemployee. He cannot grant time off and -does notmaintain time records. He is paid hourly, receiving$1.10 an hour more than the other employees. Likeother employees, Gott is not entitled to any vacationor health benefits. On occasion, Ray has called uponGott to instruct new employees as to their functionsbecause of his familiarity with all phases of the opera-tions.On this record, we are less than persuaded that Gotthas genuine or meaningful authority to -discharge ordiscipline employees. At the very most, it is only avery restricted, and sporadic kind of authority, limitedto certain specific predetermined kinds of miscon-duct.We do not believe that "authority" so narrowlyconfined both in time and scope, if it can be said toexist at all, is sufficient to establish supervisory status.We also note that any directions given by him to otheremployees are of a routine nature or pursuant to in-structions of the plant manager.We therefore findthat Gott is not a supervisor as defined in the Act.'Accordingly, we find that a question exists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act .4We find that the following employees of the Em-ployer constitute a unit appropriate for the purposesof collective bargaining within the meaning of Section9(b) of the Act:5All production and maintenance employeesemployed by the Employer at its plant at 311144th Street, Vernon, California, excluding all of-fice clerical employees, professional employees,guards and supervisors as defined in the Act.[Direction of Election andExcelsiorfn. 6 omittedfrom publication.]MEMBERKENNEDY,dissenting:3 SeeGreyhound Airport Services, Inc,109 NLRB 291 (1971),Willis ShawFrozen Food Express, Inc.,173 NLRB 487 (1968).4 The Intervenor, Local 274,ProvisionHouse Workers Union, affiliatedwith Amalgamated Meat Cutters& Butcher Workmenof North America,AFL-CIO,contendsthat its contractcoveringthe employeesof Best WesternFoods,Inc., should operate as a bar to an election in the instant case on theground that there is asingle employer relationshipbetween Best Western andthe Employer,and the latter's employeesare accretions to its contract unit.The Intervenor's contentionsare withoutmeritEven assuming, withoutdeciding,that a singleemployer relationshipexists, the employees of theEmployer donot constitute an accretion to the existing unit since the Em-ployer is engaged in an entirelydifferent type of meatprocessingand thereis no interchange among theemployees of the two operations5The parties were in agreementas to the scopeof the unit,which comprisesthe employeesabove-discussed who perform both productionand mainte-nance functions.The Regional Director dismissed the petition on thegrounds that Jerry Gott, who signed the petition here-in, is a supervisor. It is clear from the record that Gottisa supervisor, and under these circumstances thepetition should be dismissed.?Accordingly, themajority's reversal of the Regional Director's decisionisunwarranted.It isundisputed that Gott has the authority to fireemployees for intoxication or fighting on the job. Ray(who owns 30 percent of the outstanding stock of theEmployer andserves as itssecretary-treasurer andplant manager) testified that he told Gott he had suchauthority. Gott also testified that Ray told him he hadthe authority to terminate an employee for fighting orexcessive intoxication.'Ray is the largest stockholder of the Employer andhe has other extensive business interests in which hetakes an active managerial role. I reject the, notionthat the Employer's plant can operate efficiently with-out supervision since it is clear that Ray spends timeat his other food processing plant and that he is activein the management of another hotel-restaurant supplycompany, a restaurant, and a telephone company, aswell as two orchards.The Regional Director found that:Gott opens the Employer's plant in the morningand that he and the other employees then readythe plant and equipment for production which isusually completed by the time Ray arrives one-half to one hour later. Gott spends approximately7-1/2 hours of each day working with the otheremployees in preparing meat. He also spendssome of his time checking in meat supplies andmaking sure that they are properly put in coolers.In addition, Gott instructs new employees andhelps with the daily plant cleanup and inspectsthe plant to insure that it is cleaned properly.While Gott is hourly paid as are the other em-7 Sec 9(c)(1)(A) of the Actlimits the filing of certification or decertifica-tion petitionsto "an employee or group of employeesor any individual orlabor organization acting in their behalf." The foregoing statutory lan-guage has been interpretedby the Board to preclude employers,and implic-itly theiragents,such as supervisors, from filingany representation petitionunder thatsection ofthe Act.Modern Hard Chrome Service Company,124NLRB 1235, 1236-37. The Board has long followed a policy ofdismissinga petition if it appearsthat the authorizationcards supporting that petitionwereobtainedthrough the active participation of supervisorypersonnel See,e g., SoutheasternNewspapers, Inc,129 NLRB 311 (1960),The Wolfe MetalProducts Corporation,119 NLRB 659 (1957).8Gott testifiedas followsQ Did Mr Ray tell you that you had the authority to fire employees?A In extenuating circumstancesQ Did he tell you what those extenuating circumstances wereA Yes, he didQ What were they9A He told me if a man came in, if he was excessively drunk or if therewas discrepancy between two men and they got in a fight.1 502DECISIONS OF NATIONALployees, he receives $1.10 per hour more thanthey do; and he has been given authority by Rayto discharge employees under certain circum-stances. In Ray's absence from the plant, Gott isleft in charge and is responsible for plant opera-tion and production.The Regional Director's findings are fully support-ed by the record.99Ray testifiedQ When you are away from the premises of Dad'sFoods,who is incharge of production operations9A (By Mr Ray) Mr GottQ And at least while you were not there,would you say he acts ina supervisory capacity9A Yes,IwouldLABOR RELATIONS BOARDSection 2(11) of the Act provides 12 definablemeans for determination of whether an employee is asupervisor. It is clear on the face of the record thatGott has the power to "discharge" and responsiblydirect the employees of the plant. These duties aresufficient in themselves to establish supervisory sta-tus,because the Section 2(11) tests are to be readdisjunctively, not cumulatively.N.L.R B. v. EdwardG. Budd Manufacturing Company,169 F.2d 571, 576(C.A. 6, 1948) Furthermore, "the mere existence ofpower determines whether an individual is an employ-ee or a supervisor."Jas.H Matthews & Co. v.N. L. R. B.,354 F. 2d 432, 434 (C.A. 8, 1965).10For the foregoing reasons, I would find that Gottis a supervisor within the meaning of Section 2(l 1) ofthe Act and would sustain the Regional Director'sdismissal of the petition herein.10See alsoArizonaPuhhc Service Co v N L R B,453 F 2d 228, 230 (C A9, (1971),Ohio Power Company v N L.R B,176 F 2d 385, 388 (C A 6,1949)